In re: Leo Heyman and A. Lester Sarpy applying for writs of certiorari, mandamus and prohibition.
Writs denied. Applicants have a remedy by appeal in the event of a conviction. We express no view as to the merits of the alleged errors and deny the application solely for the reason above given.
McCALEB, J., concurs, notwithstanding that he is of the opinion that the trial judge committed prejudicial error in ruling that the answer of the State to the motion for a bill of particulars was sufficient, for the reason that applicants have an adequate remedy for review in the event of their conviction and this Court does not exercise its supervisory jurisdiction save in cases of palpable error and then only when irreparable injury will ensue.